Citation Nr: 1217966	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  06-26 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral knee/leg disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to May 1972. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which held that new and material evidence had not been received to reopen a claim for service connection for right and left knee conditions.  

When this case was previously before the Board in May 2008 and November 2009, it was remanded for additional development.  In May 2011, the Board reopened the service connection claim, characterized it as service connection for a bilateral knee/leg disability, and remanded it for additional development.  The case is now before the Board for final appellate consideration.

In January 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 


FINDING OF FACT

A bilateral knee/leg disability was initially demonstrated more than one year after active duty, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's bilateral knee/leg disability is related to active duty.  


CONCLUSION OF LAW

A bilateral knee/leg disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112,1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in March 2009 and December 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess; 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication. 

The Board is aware that the May 2011 remand requested that VA provide VCAA notice for secondary service connection.  A June 2011 VCAA letter sent to the Veteran does not provide this notice.  However, the Veteran is not service-connected for any disability, and therefore entitlement to service connection for a bilateral knee/leg disability on a secondary basis must be denied as a matter of law.  Thus, the lack of VCAA notice is harmless error.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Veteran's service treatment records, VA medical treatment records, and SSA records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The AMC has determined that the records requested from VAMC Muskogee from 1973 to 1979 are unavailable or do not exist.  As such, the AMC notified the Veteran in March and December 2009 that VA had been unable to obtain these treatment records, explained the efforts that VA had made and would make to obtain these records, and notified him that he was ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1). 

A VA examination with respect to the Veteran's left knee was conducted in July 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he incurred a bilateral knee disability during active duty.  At times, he or his representative have mentioned a leg disability and the Board has recharacterized the issue on appeal to so reflect.  

Nevertheless, the Veteran's testimony throughout the appeal period makes it clear that the disability for which he seeks service connection is of the knees.  In a November 2005 Notice of Disagreement, the Veteran stated that between 1971 and 1972, he was in the infirmary for his knees.  During an April 2006 Decision Review Officer hearing, the Veteran testified that that his knees would give way, and he would fall down stairs and go to the infirmary and they would document it or they were supposed to document it.  During the January 2008 videoconference hearing, the Veteran testified that the Veteran went to sick call while in service for his knees.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee/leg disability on a direct or secondary basis.  

The Veteran's service treatment records are absent complaints, findings or diagnoses of any knee problems during service.  A February 1972 treatment record indicates that the Veteran presented to neurology with "multiple functional complaints" and stated that he hated the Navy.  Although the examiner did not specifically note any other complaints, the back was specifically mentioned as the examiner felt that the Veteran had "legitimate" lumbosacral strain with rather marked left paravertebral muscle spasm.  On the clinical examination for separation from service, the Veteran's lower extremities were evaluated as normal. 

A February 1973 VA examination in connection with a claim for service connection for a back disability was negative for complaints, symptoms, findings or diagnoses related to the knees. 

The earliest post-service indication of a bilateral knee condition is dated many years after separation.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In August 1987, the Veteran underwent VA examination for NSC pension purposes and claimed, inter alia, bilateral knee problems.  Physical examination of the knees showed no joint line tenderness and no instability.  The examiner also noted no crepitation of motion of the right knee and no evidence of edema or swelling of the left knee joint.  X-rays of the knees were unremarkable other than some spurring of the intercondylar eminence probably representing degenerative changes. 

The report of a July 2011 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting pertinent diagnosis was bilateral knees, degenerative joint disease, chronic, mild.  The examiner provided the opinion that it was less likely as not that the Veteran's current bilateral knee conditions were related to his naval service.  The examiner explained that in the service treatment records, the Veteran's May 1972 separation physical examination documented normal bilateral lower extremity examinations.  The service treatment records contained no documentation of evaluation or treatment of any musculoskeletal conditions other than low back pain and nonspecific left lower extremity pain thought not to represent lumbar radiculopathy.  The examiner stated that it was most likely that the Veteran's current bilateral knee conditions were related to chronic degenerative changes associated with aging.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained her opinion with detailed references to medical findings in the Veteran's service treatment records.  This latter fact is particularly important, in the Board's judgment, as the references to medical findings make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the July 2011 VA opinion.  In fact, the post-service evidence is negative for any evidence linking the Veteran's bilateral knee/leg disability to his active duty.

In addition, there is no evidence of pertinent complaints, symptoms, findings or diagnoses of bilateral knee arthritis within one year of the Veteran's separation from service.  Thus, presumptive service connection is not warranted.

The Board recognizes the Veteran's contentions that he incurred a bilateral knee/leg disability during or as a result of active duty.  However, they do not constitute medical evidence in support of his claim.  The Veteran is not competent to diagnose himself with a disability, state that any symptoms during service were of a chronic nature to which current disability may be attributed, or state that any current disability is etiologically related to his service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence in support of his claim.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to observe bilateral knee/leg symptoms during or after service.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service as establishing the diagnosis and etiology of his current disability.  As such, the Board finds that the Veteran's assertions are outweighed by the July 2011 VA medical opinion.  

Finally, as the Veteran is not service-connected for any disability, service connection for a bilateral knee/leg disability on a secondary basis is precluded.  See Sabonis, supra.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a bilateral knee/leg disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral knee/leg disability is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


